EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jenae C. Gureff (Reg. No. 58,500) on December 20, 2021.
The application has been amended as follows: 
In the claims:

1. (Previously Presented) A self-healing microcapsule comprising:
a) a polymeric shell; 
b) a healing-agent encapsulated by the polymeric shell; and 
c) a catalyst deposited on the surface of the polymeric shell, 
wherein the polymeric shell is the polymerized product of one or more water-insoluble monovinyl monomers selected from: styrene, methyl styrene, ethylene, propylene, methyl acrylate, ethyl acrylate, butyl acrylate, cyclohexyl acrylate, methyl methacrylate, ethyl methacrylate, hydroxyethyl methacrylate, glycidyl methacrylate, acrylic acid and derivatives thereof; 
wherein the healing-agent is selected from epoxy polymer, diglycidyl ether of bisphenol A (DGEBA), diglycidyl ether of bisphenol F (DGEBF), polyglycidyl ether of phenol-formaldehyde novolac, polyglycidyl ether of o-cresol-formaldehyde novolac, N,N,N',N',-tetraglycidyl methylenedianiline, bisphenol-A novolac, triglycidyl ether of trisphenol-methane, 
wherein the catalyst is selected from BF3, ZnCl2, SnCl4, FeCl3, AlCl3, BF3OEt2, lanthanide triflates Ln(OTf)3, scandium (III) triflate, and yttrium (III) triflate, wherein Ln = La, Ce, Pr, Nd, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, Lu, and OTf = CF3SO3.

2. (Original) The self-healing microcapsule according to claim 1, wherein the catalyst is scandium (III) triflate.

3. (Previously Presented) A method for preparing a self-healing microcapsule according to claim 1, wherein said method comprises the following steps: 
a) dispersing the catalyst and a dispersant in an aqueous phase; 
b) dispersing the one or more water-insoluble monovinyl monomers, one or more oil-soluble initiators, and the healing agent in a continuous oil phase; and 
c) polymerizing the continuous oil phase in the presence of the aqueous phase to form the self-healing microcapsules.

4. (Original) The method according to claim 3, wherein the catalyst is scandium (III) triflate.

5. (Cancelled)

3 [[5]], wherein a water insoluble solvent compatible with the healing agent is also dispersed in the continuous oil phase.

7. (Original) The method according to claim 6, wherein the water insoluble solvent compatible with the healing agent is selected from hydrocarbons, dodecane, and hexadecane.

8. (Previously Presented) The method according to claim 3, wherein the polymerization occurs in a polymerization reactor at a temperature between 60 to 95°C for 2-20 hours, and under a stirring speed of 100 to 1000 rpm.

9. (Previously Presented) A composition comprising a polymeric matrix and a plurality of self-healing microcapsules according to claim 1.

10. (Previously Presented) A composite material comprising the composition according to claim 9.





* * * * *

EXAMINER’S COMMENT
Pending Claims
Claims 1-4 and 6-10 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  The certified copy has been provided in English.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The rejection of claims 3, 4, and 6-8 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, has been overcome by amendment.
The rejection of claim 5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph (indefinite), has been rendered moot by the cancellation of this claim.
The rejection of claim 1-4 and 6-10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph (indefinite), has been overcome by amendment.
The objection to claim 5 has been rendered moot by the cancellation of this claim.
The objection to claims 1-4 and 6-10 has been overcome by amendment.

Allowable Subject Matter
Claims 1-4 and 6-10 are allowed.



Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
December 21, 2021